FILED
                            NOT FOR PUBLICATION                             MAR 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-10235

               Plaintiff - Appellee,             D.C. No. 2:13-cr-00290-GMS

 v.
                                                 MEMORANDUM*
JESSE QUINN HARRISON,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Jesse Quinn Harrison appeals the 15-month sentence imposed upon his third

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      Harrison contends that the district court erred by relying on his repeated

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
refusals to comply with a condition of supervised release requiring him to

participate in a mental health evaluation as a justification for the above-Guidelines

sentence. He argues that the imposition of the condition was an abuse of discretion

and violated his First Amendment rights. The district court did not abuse its

discretion in imposing the mental health condition because the record supports the

court’s conclusion that Harrison could benefit from mental health treatment. See

United States v. Lopez, 258 F.3d 1053, 1056-57 (9th Cir. 2001). Moreover,

contrary to Harrison’s contention, his refusal to comply with the challenged

condition did not make it improper. See United States v. Hurt, 345 F.3d 1033,

1036 (9th Cir. 2003) (“A violation of the conditions of supervised release does not

obviate the need for further supervision, but rather confirms the judgment that

supervision was necessary.”). Finally, the challenged condition did not violate the

First Amendment because it was “primarily designed to affect the rehabilitation of

the probationer [and] insure the protection of the public.” United States v. Bee,

162 F.3d 1232, 1235 (9th Cir. 1998) (internal quotations omitted). Accordingly,

the district court did not err in relying on Harrison’s refusal to participate in the

mental health evaluation and its explanation for the above-Guidelines sentence was

sufficient. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      AFFIRMED.


                                            2                                     15-10235